DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11 are rejected under 35 USC 102(a)(1) as being anticipated by Acker (US 4,321,767).
Referring to claim 8: Acker teaches a gas separator for use in a subterranean well, the gas separator comprising:
an intake section (unlabeled; where inlets 46 are);
a discharge section 52, 60; and
multiple intermediate sections connected between the intake section and the discharge section (small, central, longitudinal sections along FIG. 1 between the intake and discharge sections within “14”),

Referring to claim 9: Acker teaches each of the intermediate sections includes an upper connector and a lower connector (FIG. 1, since all the intermediate sections, best shown in FIG. 3, are all connected to something at both their ends), and in which a set of connected upper and lower connectors 38, 40 provides fluid communication between interiors of inner tubes 22 on either side of the connected connectors (since there is a slight gap between tubes 22 and drive shaft 20), and provides fluid communication between annuli on either side of the connected connectors (FIG. 1).
Referring to claim 10: Acker teaches the annuli are formed between the inner tubes and respective outer housings 14 surrounding the inner tubes.
Referring to claim 11: Acker teaches the inner tubes are slip fit and sealingly received in the upper and lower connectors (FIG. 1; since they are in direct contact and there is no threading).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 12 is rejected under 35 USC 103 as being unpatentable over Acker and in view of Carruth (US 7,104,321 B2).
While Acker teaches a relief valve 60 is longitudinally displaceable (column 2, lines 56-65), Acker does not specifically teach longitudinal displacement is permitted between the inner tubes 22 and the upper and lower connectors.  Carruth teaches a gas separator system for use in a subterranean well, the separator comprising an inner tube 26 is longitudinally displaceable relative to a second outer housing 24 while the inner tube is sealingly and slidingly received (because of the adaptor 50) relative to upper and lower connectors 84, 36.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner tube taught by Acker to permit longitudinal displacement as taught by Carruth in order to facilitate centering and holding, while allowing longitudinal movement due to longitudinal compression or tension forces (Carruth -- column 3, lines 36-42).
Claims 13 and 14 are rejected under 35 USC 103 as being unpatentable over Acker, alone.
Referring to claim 13: Acker teaches the intake section comprises an outer housing (unlabeled; component with inlets 46 through it) and an inner manifold 22, and wherein splines 52 extend radially and engage an interior surface of a second housing 14, thereby isolating openings 54 formed in the splines from longitudinal channels (unlabeled; between each spline 52) extending through the second housing.
Acker does not specifically teach splines extend radially from the inner manifold and engage an interior surface of the first outer housing, thereby isolating openings formed in the splines from longitudinal channels extending through the first outer housing.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Acker so that the splines were in the first housing in the intake section rather than in the second housing in a discharge section, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Referring to claim 14: Acker does not specifically teach at least one inner tube is slidingly and sealingly received in the inner manifold 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the inner manifold into separate pieces including at least one inner tube slidingly and sealingly received therein since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Further, after such a modification, one of ordinary skill in the art would be able to remove or replace specific pieces without having to remove or replace the whole system.  Once modified, Acker teaches the inner tube is slidingly and sealingly received in an upper connector 38 of the intake section (FIG. 1; since they are in direct contact and there is no threading).
Allowable Subject Matter
Claims 1-7, 15 and 17-24 are allowed.
Response to Arguments
Applicant’s arguments, see page 7-8, filed July 12, 2021, with respect to the objections to the drawings, the 35 USC 112 rejections and the rejections of claims 1-7, 15 and 17-24 have been fully considered and are persuasive.  The objections to the drawings, the 35 USC 112 rejections and the rejections of claims 1-7, 15 and 17-24 have been withdrawn. 
Applicant's arguments filed regarding the 35 USC 102 rejection of claim 8 have been fully considered but they are not persuasive.  Regarding applicant’s arguments that Acker does not teach multiple intermediate sections that each include a respective outer housing as required by amended claim 8, the examiner respectfully disagrees.  “Intermediate sections” is an extremely broad term and the claimed multiple intermediate sections are not further defined as performing any kind of specific function.  Therefore, Acker does in fact teach “multiple intermediate sections connected between the intake and discharge sections” when the intermediate sections are defined as short longitudinal sections along FIG. 1 between the intake and discharge sections, in which each intermediate section includes an outer housing 14 connected in series between the intake section and the discharge section.  Therefore, claims 8-14 stand rejected as further explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


08 September 2021